Citation Nr: 1040318	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-36 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to January 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the Veteran's claim.

The Veteran filed a claim of entitlement to service connection 
for PTSD, mental problems, and depression.  The United States 
Court of Appeals for Veterans Claims (Court) has recently 
determined that when a claimant makes a claim of entitlement to 
service connection for a psychiatric disability, he is seeking 
service connection for any acquired psychiatric disability 
regardless of how those symptoms are labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical 
expertise cannot be expected to precisely delineate the diagnosis 
of his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him].  The Board is 
therefore redenominating the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, as instructed by the Court in Clemons.

In September 2010, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge (AVLJ) via 
videoconferencing equipment.  A transcript of that hearing was 
produced and included in the claims folder for review.

The issue of entitlement to service connection for 
syphilis has been raised by the Veteran in a statement 
received by VA in February 2010, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  




FINDING OF FACT

The Veteran's currently diagnosed PTSD was precipitated by 
stressors which he experienced during active military service 
while serving in the area of the Republic of Vietnam.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between the current PTSD symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD with respect to the 
evidentiary standard for establishing the required in-service 
stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010); effective 
date corrected at 75 Fed. Reg. 41092 (July 15, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the Board observes that the updated version of the law is 
applicable in this case.

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, a VA psychologist diagnosed the Veteran with PTSD in 
a mental health evaluation dated in December 2000.  Element (1) 
is accordingly met.

With respect to element (2) of 38 C.F.R. § 3.304(f), combat 
status or a confirmed stressor, the Veteran has described in-
service stressors that he believes led to the development of 
PTSD.  Specifically, he stated that during his period of military 
service in Vietnam, he lost close friends and several other 
American troops that had a severe impact on him as a result of 
combat.  Moreover, he testified at the September 2010 Board 
hearing that while stationed aboard ships including the USS Bexar 
and USS Lenawee, he landed on the shores of Vietnam where he was 
responsible for retrieving dead bodies and injured soldiers and 
bringing them back to the ship.  Further, the Veteran stated that 
while aboard the USS Bexar, he feared for his life because he 
heard sniper fire and rocket fire.  

The Board notes that the Veteran's service personnel records show 
that he served on the USS Bexar and USS Lenawee in 1963 as well 
as the USS Mitchell, USS Navarro, and USS Okanogan.  However, the 
personnel records do not show that he served in Vietnam 
specifically.  Notably, an opinion of the General Counsel for VA 
held that service on a deep-water naval vessel off the shores of 
Vietnam without proof of actual duty or visitation in the 
Republic of Vietnam may not be considered service in the Republic 
of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002 & 
Supp. 2010).  The Federal Circuit Court clarified that service in 
the Republic of Vietnam is interpreted as requiring service on 
the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 129 S. Ct. 1002 (2009).  Service on inland 
waterways (also called brown water service) is also considered to 
be sufficient to invoke the presumption.  Haas, 525 F.3d at 1197; 
see 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Crucially, the USS 
Bexar, USS Lenawee, USS Navarro, and USS Okanogan have been 
identified as vessels which were in the official waters of the 
Republic of Vietnam.

As mentioned above, the Veteran's service personnel records 
indicate that the Veteran served aboard the USS Bexar, and that 
his military occupational specialty (MOS) was a rifleman.  
Although there is no official corroboration that the Veteran was 
in the immediate vicinity of the sniper and rocket attacks, it is 
now well settled that a claimant need not substantiate his actual 
presence during the stressor event.  The fact that the Veteran 
was assigned to and stationed aboard a vessel that was present 
while such an event occurred strongly suggests that he was, in 
fact, exposed to the stressor event.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).
 
Moreover, as discussed in detail above, if a stressor claimed by 
a veteran is related to the veteran's fear of hostile military 
activity, to include suspected sniper fire, a VA psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
VA Fast Letter 10-05 (July 16, 2010).  Here, the Veteran has 
specifically indicated that he was in fear of incoming sniper and 
rocket fire during his period of military service.  Additionally, 
the VA psychologist noted in the December 2000 record that the 
Veteran was exposed to combat where his close friends died.  
Further, the Veteran's personnel records document that he was 
aboard the USS Bexar.  His exact location need not be proven. 

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the Veteran's claimed stressors.  This is 
particularly so, given the weight of a veteran's lay testimony in 
light of the recent regulation amendment of the PTSD provisions.  
Accordingly, the Veteran's duties involving carrying wounded and 
dead soldiers aboard his ship as well as his fear from incoming 
sniper and rocket attacks during his military service is deemed 
to be corroborated, and element (2) is therefore met.

With respect to element (3), the Veteran's confirmed in-service 
stressors, consistent with his military service, have arguably 
been linked to his currently diagnosed PTSD by the December 2000 
VA treatment record.  Element (3) of 38 C.F.R. § 3.304(f) has 
therefore also been met.

In summary, for the reasons and bases expressed above, the Board 
concludes that service connection for PTSD is warranted.  The 
appeal is allowed.


ORDER

Service connection for PTSD is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


